Citation Nr: 1109038	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-39 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease right knee (also claimed as viral arthritis right knee).

2.  Entitlement to service connection for degenerative joint disease left knee (also claimed as viral arthritis right knee).

3.  Entitlement to service connection for medial meniscus tear left knee with chondromalacia of the left medial and lateral femoral condyles.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for viral exanthem.

7.  Entitlement to service connection for contact dermatitis.

8.  Entitlement to service connection for cold injury.
9.  Entitlement to service connection for lumbar strain (also claimed as back condition).  

10.  Entitlement to service connection for a cervical spine or neck condition characterized by stiffness.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2010, the Veteran presented hearing testimony before the undersigned Veterans Law Judge at a hearing held at the RO.  The transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A review of the claims file indicates that additional action is required.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

First, regarding the Veteran's claimed knee disabilities, the Veteran testified that he had problems with his knees when he was stationed in Germany in 1976.  He stated that his knees "locked up" when he was walking down stairs, and he fell and tumbled down the stairs.  The Veteran testified that he was hospitalized for about one week in service and had fluid drawn from his knees.  The Board notes that the Veteran is competent to report what occurred in service because his first-hand knowledge of a factual matter, such as falling and experiencing knee pain, is considered competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  

Service treatment records dated in November 1976 show that the Veteran reported knee pain.  Physical examination revealed that both knees were swollen with a moderately tense effusion.  He was diagnosed with viral arthritis.  A November 1977 entry in the service treatment records shows that the Veteran reported falling down stairs.  Medical records demonstrate a current diagnosis of degenerative joint disease of both knees.   

The Veteran had a VA examination in May 2008.  The examiner provided an opinion regarding viral arthritis but did not provide an opinion as to whether the Veteran's claimed knee disabilities are related to any other incident of service, such as the falls noted in service.  Therefore, the May 2008 VA examination is not adequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).   

The Veteran claims service connection for bilateral hearing loss and tinnitus secondary to noise exposure in service.  Service treatment records indicate that the Veteran complained of hearing loss at separation.  An audiogram performed at separation noted thresholds over 20 decibels at frequencies of 3000 and 4000 Hertz.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 (1993). 

The Veteran had a VA audiology examination in May 2008.  The examination report indicates that the thresholds offered were too variable to be deemed reliable, and the test was abandoned.  The examiner did not provide an opinion regarding the etiology of hearing loss or tinnitus.   

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the Veteran should be scheduled for a new VA examination.  The examiner should provide an opinion regarding the etiology of hearing loss and tinnitus and should specifically address the complaints of hearing loss and audiological thresholds noted at separation.    

With regard to the Veteran's claimed disabilities of viral exanthem and contact dermatitis, the Veteran testified that he initially noticed a rash in 1976 after being exposed to chemicals.  In his substantive appeal, the Veteran indicated that contact dermatitis initially occurred after he was exposed to chemicals during war games exercises.     

Service treatment records reflect treatment of skin conditions.  In August 1976, the Veteran was seen for treatment of heat rash.  A November 1976 entry in the service records noted that the Veteran presented with a pruritic red rash over the upper portion of the trunk and face.  He was diagnosed with viral exanthem.  An August 1980 entry noted a diagnosis of contact dermatitis.   

The VA  examination did not provide an opinion as to whether a current skin condition is "at least as likely as not" related to viral exanthem or chemical exposure during war games exercises.  The examiner indicated that the Veteran did not report chemical exposure; however his hearing testimony and substantive appeal reflect his contention that his skin disability began after exposure to chemical agents during war games.  Therefore, a new VA examination is necessary to determine whether the Veteran's current skin condition is related to service.   

Regarding cold injury, the Veteran contends that he has residual disability as a result of a cold weather training exercise in Alaska in 1979 in which he stayed outside for an entire night.  The Veteran is competent to report cold exposure in service.  See Washington, supra.  He testified that exposure to the extreme cold affects him currently because his hands and feet are always cold.  The Veteran has not been afforded a VA examination to ascertain whether he currently has residuals of cold injury.  In light of the Veteran's in-service cold exposure and his current complaints, a VA examination is necessary to determine whether a cold injury disability is related to service.   38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to his claimed lumbar spine and cervical spine injuries, the Veteran testified that these disabilities are related to falls in service.  As noted above,  the Veteran was seen in November 1977 with a complaint of falling down stairs.  A September 1978 treatment record noted that the Veteran reported falling and sustaining an injury to his right side.  

The May 2008 VA examination addressed the Veteran's claimed lumbar spine disability.   The examination did not address whether the claimed lumbar spine disability is related to falls in service.  Therefore, the VA examination is inadequate.  Dalton, supra.    

In addition, the May 2008 VA examination did not include a medical opinion regarding the etiology of the Veteran's claimed cervical spine disability.   A VA examination is necessary to ascertain the nature and etiology of the claimed cervical spine disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the nature of his claimed lumbar spine, cervical spine and bilateral knee disabilities.  The claims file should be provided for the examiner's review in conjunction with the examination.  

2.  The examiner should diagnose any current disabilities of the bilateral knees.  The examiner should provide an opinion regarding the following:

a.  State whether a current right knee disability is at least as likely as not (50 percent or greater likelihood) related to service.  The examiner's opinion should address the Veteran's history of viral exanthem and swollen knees during service.  The examiner should also address whether any current right knee disability is related to the falls documented in the service treatment records.  The examiner should provide a detailed rationale for the opinion.

b.  State whether a current left knee disability is at least as likely as not (50 percent or greater likelihood) related to service.  The examiner should address the Veteran's history of viral exanthema and swollen knees during service.  The examiner should also address whether any current left knee disability is related to the falls documented in the service treatment records.  The examiner should provide a detailed rationale for the opinion.  

3.  The examiner should then diagnose any disability of the lumbar spine.  The examiner should state whether a current lumbar spine disability is at least as likely as not related to service, including falls in service.  The examiner should provide a detailed rationale for the opinion.

4.  The examiner should diagnose any disability of the cervical spine and should state whether a current neck/cervical spine disability is at least as likely as not related to service, including falls in service.  The examiner should provide a detailed rationale for the opinion.  

5.  Schedule the Veteran for a VA examination to ascertain the etiology the claimed hearing loss disability.  The claims file should be provided for the examiner's review in conjunction with the examination.  Following a thorough examination, the VA examiner should state whether the Veteran currently has a hearing loss disability as defined by 38 C.F.R. § 3.385.   The examiner should:

a.  State whether the Veteran's hearing loss is at least as likely as not (50 percent or greater likelihood) related to service, including noise exposure.  The examiner should provide a detailed rationale for the opinion.  The examiner is requested to specifically comment on the Veteran's complaint of hearing loss at separation and the separation audiogram.    

b.  State whether the Veteran currently has tinnitus and provide an opinion as to whether tinnitus is at least as likely as not (50 percent or greater likelihood) related to service, including noise exposure in service.  

6.  Schedule the Veteran for a VA examination of his skin.  The claims file should be provided for the examiner's review in conjunction with the examination.  The 

examiner should perform a thorough examination and should diagnose any current skin disability.  The examination report should include the Veteran's description of his skin disability and his symptoms in service and since service.  

The examiner should state whether a currently diagnosed skin disability is at least as likely as not (50 percent or greater likelihood) related to service, including heat rash, contact dermatitis or viral exanthem treated in service.  The examiner should also state an opinion as to whether such skin disability is at least as likely as not due to exposure to chemicals during war game exercises in Germany.  The examiner should provide a detailed rationale for the opinion.     

7.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case and should be afforded an opportunity to respond.  The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


